DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2020 and 5/10/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 9-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US PGPub. 2018/0157086. 	Regarding claim 1, Cho teaches a display panel (DD, fig. 2) [0045] comprising:  	a lower display substrate (SUB2, fig. 2) [0056] comprising a light emitting element (BLU, fig. 2) [0056] configured to generate source light (blue light, [0056]); and  	an upper display substrate (PM, fig. 2) [0046] including first, second, and third pixel areas  and a peripheral area (area overlapping BM, fig. 2; hereinafter called BM’) adjacent to the first (PX-R), second (PX-G), and third pixel (PX-B) areas, wherein the upper display substrate (PM) comprises:  	a base substrate (PM, fig. 2) [0046];  	a first partition pattern (BM, fig. 2) [0073] disposed on a bottom surface of the base substrate (PP), overlaps with the peripheral area (BM’), and has first (opening overlapping CCF3 and in between BM, fig. 2; hereinafter called CCF3’), second (opening overlapping CCF2 and in between BM, fig. 2; hereinafter called CCF2’), and third openings (opening overlapping CCF1 and in between BM, fig. 2; hereinafter called CCF1’) corresponding to the first (PX-R), second (PX-G), and third pixel areas (PX-B), respectively; third color control layers (CCF1B) (Cho et al., fig. 2)
    PNG
    media_image1.png
    924
    1725
    media_image1.png
    Greyscale
                                                   Examiner’s fig. 1 	Regarding claim 2, Cho teaches the display panel of claim 1, further comprising a  by the first inorganic layer (SUB1) and the encapsulation inorganic layer (RP) (Cho et al., fig. 2) 	Indirect contact is interpreted to mean that there are intervening layers are allowed in between layers in contact while direct contact means no intervening layers between the contacting layers. 	Regarding claim 4, Cho teaches the display panel of claim 2, wherein the first color control layer (CCF3) and the third color control layer (CCF1B) are in contact with the encapsulation inorganic layer (RP) (Cho et al., fig. 2). The first color control layer (CCF3) is in direct contact with the bottom surface of the encapsulation inorganic layer (RP) while the third color control layer (CCF1B) is in direct contact with a left side surface of the encapsulation inorganic layer (RP). 	Regarding claim 6, Cho teaches the display panel of claim 1, wherein: the source light (blue light, [0046]) is third color light (blue light of the blue pixel (PX-B);  	the first color control layer (CCF3) is configured to convert the third color light (blue) into first color light (red, [0088]), the second color control layer (CCF2) is configured to convert the third color (blue) light into second color light (green, [0088]), and the third color control layer (CCF1B) is configured to transmit [0089] the third color light; and. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PGPub. 2018/0157086 as applied to claim 2 above, and further in view of Park et al. US PGPub. 2018/0074369. 	Regarding claim 5, Cho teaches the display panel of claim 2, further comprising a second layer (planarization layer OC, fig. 2) [0116] disposed on the first color control layer (CCF3), the third color control layer (CCF1B), and the encapsulation inorganic layer (RP), wherein the second layer (OC) is in (direct) contact with the encapsulation inorganic layer (RP). 	But Cho fails to teach wherein the second/planarization layer (OC) is an inorganic layer. 	However, Park teaches a display device (fig. 3) comprising planarization layer (131, fig. 3) [0044], wherein the planarization layer (131) is an inorganic layer [0044] (Park et al.,, fig. 3, [0044]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the planarization/second layer of Cho with the inorganic material of the planarization layer of Park because inorganic materials are well-known in the art and such substitution is art recognized equivalence for the same purpose (for planarization) to obtain predictable results (see MPEP 2144.06).
 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PGPub. 2018/0157086 as applied to claim 6 above, and further in view of Zhang US PGPub. 2018/0031912. 	Regarding claim 7, Cho teaches the display panel of claim 6, wherein: the first color control layer (CCF3) includes a base resin (BR, fig. 5B) [0092] and first quantum dots (EP-R, fig. 5B) [0094] mixed with the base resin (BR), and the second color control layer (CCF2) includes a base resin (BR, fig. 5B) [0092] and second quantum dots (EP-G, fig. 5B) [0094] mixed with the base resin (BR) but fails to teach wherein a weight % of the second quantum dots (EP-G) in the second color control layer (CCF2) is greater than a weight % of the first quantum dots (EP-R) in the first color control layer (CCF3).  	However, Zhang teaches display panel comprising quantum dot color film substrate (fig. 5) wherein a weight % of the second quantum dots () in the second color control layer (green quantum dot ink, [0102]) is greater (9.5wt %, [0102]) than a weight % (7.5wt %, [0102]) of the first quantum dots in the first color control layer (red quantum dot ink, [0102]) (Zhang, fig. 5, [0102]).  	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the wt% of the quantum dots in the range as claimed in order to obtain high color purity to achieve high color gamut (Zhang [0110], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
Regarding claim 8, Cho teaches the display panel of claim 6, wherein: the first color control layer (CCF3) includes a base resin (BR, fig. 5B) [0092] and first quantum dots (EP-R, fig. 5B) [0094] mixed with the base resin (BR), and the second color control  	However, Zhang teaches display panel comprising quantum dot color film substrate (fig. 5) wherein a weight % of the second quantum dots () in the second color control layer (green quantum dot ink, [0102]) is greater (9.5wt %, [0102]) than a weight % (7.5wt %, [0102]) of the first quantum dots in the first color control layer (red quantum dot ink, [0102]) (Zhang, fig. 5, [0102]).  	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the wt% and ultimately the number of quantum dots per volume in the range as claimed in order to obtain high color purity to achieve high color gamut (Zhang [0110], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	The examiner submits that since the quantum dots in the red and green color control layers/green and red quantum dot ink are the same material [0029], then to achieve a higher wt% in the same volume with the same material, the number of quantum particles in the given volume has to be higher for a higher wt%, therefore a higher wt % of the quantum dots in the green quantum dot ink translates to a higher number of quantum dots per volume in the green quantum dot ink than in the red  	Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US PGPub. 2018/0157086  in view of Lee et al. US PGPub. 2017/0076678. 	Regarding claim 16, Cho teaches a display panel (DD, fig. 2) [0045] comprising:  	a lower display substrate (BLU, fig. 2) [0056] configured to generate source light (blue light, [0056]); and  	an upper display substrate (PM, fig. 2) [0046] including first (PX-R), second (PX-G), and third pixel areas (PX-B , fig. 2) and a peripheral area (area overlapping BM, fig. 2; hereinafter called BM’) adjacent to the first (PX-R), second (PX-G), and third pixel (PX-B) areas, wherein the upper display substrate (PM) comprises:  	a base substrate (PM);  	a color pattern (top portion of black matrix BM, fig. 2) [0073] [0084] disposed on a bottom of the base substrate (PM), and has first (opening overlapping CCF3 and in between BM, fig. 2; hereinafter called CCF3’) and second openings (opening overlapping CCF2 and in between BM, fig. 2; hereinafter called CCF2’) corresponding to the first (PX-R) and second pixel areas (PX-G), respectively;  	first (FP in PX-R pixel, fig. 2; hereinafter called FP-R) [0117] and second (FP in PX-G pixel, fig. 2; hereinafter called FP-G) color filters disposed on the bottom surface of the base substrate (PM) and overlapping with the first (PX-R) and second pixel areas (PX-G), respectively; (CCF1B at least disposed on the side surface of BM), respectively; and  	an encapsulation inorganic layer (RP, fig. 2) [0113] covering the second color control layer (CCF2) (Cho et al., fig. 2). 	But Cho fails to teach wherein the color pattern (BM) overlaps with the peripheral area (BM’) and the third pixel area (PX-R). 	However, Lee teaches a display device (fig. 9-10) wherein the color pattern (stack of 320R’, 32B’ and 320G’, fig. 1) [0049] overlaps with the peripheral area (SA, fig. 1) [0049] and the third pixel area (LA overlapping 320B, fig. 1) (Lee et al., fig.. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the BM color pattern layer of Cho with the stack of red, green and blue color filter layer as taught by Lee because using the red, green and blue color filter materials stacked on each other is well-known to produce a light blocking layer capable of preventing color mixing without a separate light blocking member (Lee et al., [0049]). 	Regarding claim 17, Cho in view of Lee teaches the display panel of claim 16, further comprising a partition pattern (bottom portion of black matrix BM, fig. 2) [0073] [0084] disposed on the bottom surface of the base substrate (PM) and has first (opening overlapping CCF3 and in between BM, fig. 2; hereinafter called CCF3’), second (opening overlapping CCF2 and in between BM, fig. 2; hereinafter called CCF2’), and third openings (opening overlapping CCF1 and in between BM, fig. 2; hereinafter called .
Allowable Subject Matter
Claims 11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the second partition pattern is configured to transmit the third color light, and the second partition pattern and the third color filter form a single body shape” as recited in claim 11 and in combination with the rest of the limitations of claims 1, 6 and 10; 	a display panel wherein “the color pattern has substantially the same color as the source light, and the partition pattern has a black color” as recited in claim 18 and in “the color pattern includes an inner edge defining the second opening; and a distance between the inner edge and the encapsulation inorganic layer on a reference line parallel to the bottom surface of the base substrate is about 12 micrometers or less” as recited in claim 19 and in combination with the rest of the limitations as recited in claim 16. 	Claim 12 is also allowed for further limiting and depending upon objected claim 11.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892